993 F.2d 228
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence GOINGS, Plaintiff-Appellant,v.SHERIFF OF BUNCOMBE COUNTY, Asheville, North Carolina;  JailAdministrator, Buncombe County, Asheville, NorthCarolina, Defendants-Appellees.
No. 93-6108.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 27, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  J. Toliver Davis, Magistrate Judge.  (CA-92-95)
Lawrence Goings, Appellant Pro Se.
Keith Spurling Snyder, BUNCOMBE COUNTY ATTORNEY'S OFFICE, Asheville, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Lawrence Goings appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Goings v. Sheriff of Buncombe County, No. CA-92-95 (W.D.N.C. Jan. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED